        Case 1:18-cv-04756-PGG-KNF Document 92 Filed 09/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    JANE MALLOY,

                                  Plaintiff,

                      -against-
                                                                        ORDER
    MICHAEL R. POMPEO, Secretary of State,
    United States Department of State, 1                          18 Civ. 4756 (PGG)

                                  Defendant.
    JANE MALLOY,
                                  Plaintiff,

                      -against-

    UNITED STATES DEPARTMENT OF STATE,
    MICHAEL R. POMPEO, Secretary of State,                        19 Civ. 6533 (PGG)
    United States Department of State,

                       Defendants.
PAUL G. GARDEPHE, U.S.D.J.:

               On August 31, 2021, Defendants filed a letter under seal requesting “a conference

in connection with the Government’s anticipated motion for review of Magistrate Judge Fox’s

denial of the Government’s motion for a protective order against the taking of Harry Ting’s

deposition.” (See Aug. 31, 2021 Def. Ltr. (Dkt. No. 86 in 19-Civ.-6533)) The Government also

requested “that the scheduling of the deposition be stayed pending the Court’s review.” (Id.) On

September 3, 2021, Plaintiff’s counsel filed a response under seal. (See Sept. 3, 2021 Pltf. Ltr.

(Dkt. No. 90)) Defendants are directed to file a reply by September 10, 2021. The scheduling

of Mr. Ting’s deposition is stayed pending this Court’s review of the matter.

Dated: New York, New York
       September 4, 2021



1
  Pursuant to Federal Rule of Civil Procedure 25(d), Secretary of State Michael Pompeo is
substituted as the originally named defendant, John Sullivan.
